Citation Nr: 1104727	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
service-connected lumbar spine disability prior to April 16, 
2009, and an evaluation in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for service-
connected residuals of a right knee sprain prior to April 16, 
2009, and an evaluation in excess of 10 percent thereafter.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hypertension.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 1978, 
October 1991 to April 1992, October 2001 to April 2002, April 
2003 to December 2003, and June 2004 to September 2004.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2004 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  During the pendency of the appeal, the Veteran relocated; 
original jurisdiction now resides at the VA Regional Office in 
North Little Rock, Arkansas. 

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder included with a waiver of RO consideration. 

At the January 2010 Board hearing, the Veteran indicated that the 
Arkansas Department of Veterans Affairs may be his representative 
instead of the Florida Department of Veterans Affairs.  However, 
a review of the Veteran's claims folder shows that the most 
recent Form 21-22 Power of Attorney dated in April 2008 lists the 
Florida Department of Veterans Affairs as the Veteran's 
representative.  Further, there is no documentation after April 
2008 in the claims folder indicating a change in representation.  
In particular, there is no executed Form 21-22 appointing the 
Arkansas Department of Veterans Affairs as the Veteran's 
representative.  Accordingly, the Board will proceed with a 
decision in this case.


FINDINGS OF FACT

1.  The evidence of record indicates that prior to April 16, 
2009, the Veteran's service-connected lumbar spine disability was 
manifested by pain, limitation of motion, and muscle spasm; 
forward flexion of the thoracolumbar spine less than 60 degrees, 
combined range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis are not shown.

2.  The evidence of record indicates that from April 16, 2009, 
the Veteran's service-connected lumbar spine disability was 
manifested by pain, flare-ups, limitation of motion, and forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; favorable ankylosis of the entire 
thoracolumbar spine is not shown.

3.  The evidence of record does not indicate that the Veteran 
experienced incapacitating episodes requiring bed rest prescribed 
by a physician and treated by a physician due to his lumbar spine 
disability at any time during the course of this appeal.  
 
4.  The Veteran's service-connected right knee disability prior 
to April 16, 2009 was manifested by pain, limitation of motion, 
and functional impairment; the evidence does not show limitation 
of extension 10 degrees or more; limitation of flexion 45 degrees 
or less; locking; ankylosis; recurrent subluxation; lateral 
instability; or impairment of the tibia and fibula manifested by 
malunion of the tibia and fibula.  

5.  The Veteran's service-connected right knee disability from 
April 16, 2009 is manifested by pain, limitation of motion, and 
functional impairment; the evidence does not show limitation of 
extension 10 degrees or more; limitation of flexion 45 degrees or 
less; locking; ankylosis; recurrent subluxation; lateral 
instability; or impairment of the tibia and fibula manifested by 
malunion of the tibia and fibula.  

6.  The Veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly below 
110 and systolic blood pressure readings which are predominantly 
below 200.

7.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.

8.  The evidence of record serves to link the Veteran's currently 
diagnosed left knee disability to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
greater, for the Veteran's service-connected lumbar spine 
disability prior to April 16, 2009, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a 20 percent disability rating, but no 
greater, for the Veteran's service-connected lumbar spine 
disability from April 16, 2009, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for a 10 percent disability rating, but no 
greater, for the service-connected right knee disability prior to 
April 16, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
the service-connected right knee disability from April 16, 2009, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2010).

5.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

6.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).

7.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed left knee disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability 
ratings for his service-connected lumbar spine disability, right 
knee disability, and hypertension as well as entitlement to 
service connection for a left knee disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in December 2003, and notice with respect to the 
effective-date element of the claim, by a letter mailed in May 
2009.  Although the May 2009 VCAA letter including the effective-
date element of the claim was provided after the initial 
adjudication of the claims, the Board finds that the Veteran has 
not been prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims in a 
September 2009 Supplemental Statement of the Case (SSOC).  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in May 2004 and April 
2009.  The examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's disabilities 
under the appropriate diagnostic criteria.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's 
claims folder was available and reviewed during the April 2009 VA 
examination, it is unclear whether it was available during the 
May 2004 VA examination.  However, such did not have an adverse 
effect on the adequacy of the examination.  Notably, as 
previously indicated, the examiner fully considered the Veteran's 
complaints, to include his complaints of functional impairment 
and pain with respect to his lumbar spine, bilateral knee, and 
hypertension disabilities.  Physical examinations were then 
performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in 
January 2010.

Accordingly, the Board will proceed to a decision.


Higher evaluation for Lumbar Spine Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
[lumbosacral or cervical strain].  

The evidence of record indicates that the Veteran has been 
diagnosed with lumbar spine strain with degenerative joint 
disease/degenerative disk disease.  Based on reported 
symptomatology, and consistent with Diagnostic Code 5243, the 
Board will rate the Veteran under both the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome.   

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or without 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and 
treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, staged ratings are currently in effect for the Veteran's 
lumbar spine disability: the disability has been rated as 
noncompensable [zero percent] disabling percent prior to April 
16, 2009, and 10 percent thereafter.  Even so, VA must consider 
all the evidence of record on appeal to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

Period prior to April 16, 2009

The Veteran was afforded a VA examination in May 2004.  He 
complained of back spasms as well as constant pain with 
occasional sharp pains.  He used stretching exercises and 
medication for treatment.  The VA examiner noted no associated 
features with the back pain such as weight loss, fever, malaise, 
dizziness, visual disturbances, numbness, weakness, bladder 
complaints, bowel complaints, or erectile dysfunction.  He also 
reported that the Veteran did not use any walking or assistive 
devices, although the Veteran stated that he used a back brace.  
Further, the Veteran was not unsteady and did not tend to fall.  
The Veteran also stated that he can walk for a mile and a half 
before his back became severely painful.  He further indicated 
that it takes a longer time than normal to do activities.  

Upon physical examination, the VA examiner reported that spine, 
limbs, posture, position of the head and curvature of the spine 
were normal.  Flexion of the lumbosacral spine was 90 degrees 
with pain at 90 degrees, and extension, lateral flexion, and 
rotation bilaterally were 30 degrees with pain at 30 degrees.  
Although repetitive movements of the spine were reported to 
increase pain, fatigue, weakness and lack of endurance, there was 
no measureable effect on range of motions.  Further, there was no 
objective evidence of painful motion, spasm, weakness, and 
tenderness, as well as no evidence of postural abnormalities or 
fixed deformities.  An X-ray report of the lumbar spine revealed 
an impression of congenital absence of the anterior upper body of 
the L3 and L4 vertebral body apophysis, with the remainder of 
results negative.  The Veteran was diagnosed with a strain of the 
lumbosacral spine.  

Subsequent VA physical therapy records dated in October 2004 
document the Veteran's continued complaints of pain in his lower 
back and muscle spasms.  At that time, the Veteran was treated 
with interferential current (IFC) electrical stimulation which 
helped decrease his complaints of muscle spasms.  He stated that 
the muscle spasms are worsened when standing and getting up from 
a chair.  Further, his gait was reported to be mildly antalgic.  
Additionally, VA physical therapy treatment records dated in 
November and December 2005 also documented the Veteran's 
complaints of chronic low back pain.  A radiology report of the 
lumbar spine revealed no evidence of bony fracture or 
subluxation.  However, there was mild narrowing of L5-S1 seen 
posteriorly and minimal anterior osteophytes seen in the mid to 
lower lumbar area, and sclerosis of the sacroiliac joint was 
suggestive of degenerative changes.  

As stated above, to warrant a 10 percent disability rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

Pertinently, the evidence of record, to include the May 2004 VA 
examination and subsequent VA treatment records, document the 
Veteran's consistent complaints of muscle spasms in his lower 
back.  Although the May 2004 VA examiner reported no objective 
evidence of muscle spasm upon examination of the Veteran's lower 
back, the Board finds that in resolving the benefit of the doubt 
in the Veteran's favor, he has evidenced muscle spasms in his 
lower back prior to April 16, 2009.  Notably, as discussed above, 
he required IFC electrical treatment in order to treat his muscle 
spasms.  Further, the evidence of record shows that he has 
intermittently used a back brace for treatment.  Accordingly, 
because the evidence shows complaints of and treatment for muscle 
spasms in the lower back, the Board finds that the Veteran is 
entitled to a 10 percent disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine prior to 
April 16, 2009.  

The Board has also considered whether the Veteran is entitled to 
a disability rating in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine during this 
period.  As mentioned above, to warrant a 20 percent disability 
rating, the evidence must show forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The competent medical evidence of record prior to April 16, 2009 
does not reflect any objective evidence of the Veteran's lumbar 
spine symptomatology which warrants a disability rating in excess 
of 10 percent.  Specifically, range of motion testing conducted 
during the May 2004 VA examination revealed forward flexion of 90 
degrees with pain, as well as a combined range of motion of 240 
degrees.  Further, the medical evidence associated with the 
Veteran's lumbar spine symptomatology does not indicate muscle 
spasms or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis during this period.  

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his lumbar spine 
disability, notably his difficulty with performing daily 
activities and occasional sharp pains.  See, e.g., the May 2004 
VA examination report.  
Prior to April 16, 2009, range of motion testing conducted during 
the May 2004 VA examination report indicated forward flexion up 
to 90 degrees with pain starting at 90 degrees, and no further 
limitation upon repetition.  Further, extension as well as 
lateral flexion and lateral rotation bilaterally were up to 30 
degrees.  Because the Veteran did not indicate any severe flare-
ups of the lumbar spine disability other than the occasional 
sharp pain, the VA examiner could not determine additional 
limitation of motion and functional impact.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an evaluation in excess of 
10 percent for the lumbar spine disability under 38 C.F.R. § 4.40 
and 4.45 prior to April 16, 2009.  The assigned 10 percent 
disability rating adequately compensates the Veteran for any 
functional impairment attributable to his service-connected 
lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2010).  

Period from April 16, 2009

The Veteran was afforded a VA examination for his lumbar spine 
disability in April 2009.  He complained of daily intermittent 
low back pain brought about with lifting or standing as well as 
flare-ups.  He stated that he could not sit for more than 10 
minutes, stand more than 5 minutes, or lift more than 25 pounds.  
He used medication for treatment and wore a brace whenever a 
flare-up occurred.  However, he did not use a cane.  

Upon examination, the VA examiner noted that the Veteran's gait 
and spinal alignment were normal.  However, there was mild spasm 
and tenderness to palpation of the lumbar spine.  Range of motion 
testing revealed forward flexion of 70 degrees with pain at 40 
degrees, posterior flexion of 10 degrees with pain at 10 degrees, 
lateral flexion of 20 degrees bilaterally with pain at 20 degrees 
bilaterally, and rotary flexion of 35 degrees bilaterally with 
pain at 35 degrees bilaterally.  There was no additional 
weakness, fatigability, discoordination, additional restricted 
range of motion, or functional impairment following repetitive 
stress testing against resistance involving the lumbar spine.  An 
X-ray report revealed minimal spurring along the lumbar vertebrae 
with otherwise normal findings.  The Veteran was diagnosed with 
lumbar spine strain with degenerative joint disease/degenerative 
disk disease.      

The Veteran continued his complaints of low back pain and muscle 
spasms at the January 2010 Board hearing.  Specifically, he 
stated that he had muscle spasms three to four times a week which 
can last up to the entire day, and used a soft back brace.  See 
the January 2010 Board hearing transcript, page 12.  He further 
testified that recreational activities such as volleyball and 
exercise are limited due to the lumbar spine disability.  Id. at 
page 13. 

As discussed above, a 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is between 30 and 60 degrees.  
Based on medical evidence demonstrating forward flexion of the 
thoracolumbar spine of 40 degrees which considered pain on 
movement, the Board therefore finds that under 38 C.F.R. § 4.40 
and 4.45, a 20 percent disability rating is warranted for the 
period from April 16, 2009.  

However, the evidence of record does not show that the Veteran is 
entitled to a disability rating in excess of 20 percent for the 
lumbar spine disability.  Crucially, there is no medical evidence 
which shows that forward flexion of the thoracolumbar spine is 30 
degrees or less even with consideration of his pain.  With 
respect to favorable ankylosis of the entire thoracolumbar spine, 
the objective medical evidence of record is pertinently absent 
any indication that ankylosis exists.  "Ankylosis" is 
immobility and consolidation of a joint due to a disease, injury, 
surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the 
medical or lay evidence of record suggests that the Veteran's 
lumbar spine is immobile.  On the contrary, the record shows that 
the Veteran's has maintained motion, albeit limited motion, 
throughout the course of the appeal.  As such, a disability 
rating in excess of 20 percent is not warranted.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a separate 
rating for neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal disorder]. 

With respect to neurologic abnormality associated with the 
Veteran's bilateral lower extremities, the Board observes that 
neurological testing conducted during the May 2004 and April 2009 
VA examinations as well as VA physical therapy records revealed 
essentially normal results.  As such, the medical evidence of 
record does not indicate neurological impairment sufficient to 
warrant a separate disability rating during any period under 
consideration.

The Board additionally notes that although the Veteran has been 
diagnosed with degenerative joint disease and degenerative disk 
disease of the lumbar spine, this disease manifests in back pain 
based on identified symptomatology.  Accordingly, separately 
rating the diagnosis would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2010) [the evaluation of the same disability 
under various diagnoses is to be avoided].

In sum, the Board finds the proper staging of ratings for the 
Veteran's lumbar spine disability are as follows under the 
General Rating Formula for Disease and Injury of the Spine: 10 
percent prior to April 16, 2009, and 20 percent thereafter.  



Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; a 40 percent rating is warranted 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 20 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  Further, as noted in the schedular criteria, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The Veteran has contended that his lumbar spine disability causes 
flare-ups, pain, and interference in daily activities.  However, 
the medical evidence does not indicate, and the Veteran does not 
contend, that he has been prescribed bed rest by a physician 
based on incapacitating episodes at anytime during the course of 
this appeal.  

Therefore, the Veteran's service-connected lumbar spine 
disability does not warrant an increased disability rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes


Higher evaluation for Right Knee Disability

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran seeks entitlement to an increased rating for his 
service-connected right knee disability, which is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
[limitation of leg flexion].
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5260, staged ratings are currently in 
effect for the Veteran's right knee disability: the disability 
has been rated as noncompensable [zero percent] disabling percent 
prior to April 16, 2009, and 10 percent thereafter.  Even so, VA 
must consider all the evidence of record on appeal to determine 
when an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

During the period under consideration, the Veteran has reported 
popping, clicking, and locking in his right knee as well as use 
of a soft knee brace on a daily basis and occasional use of a 
cane.  See the May 2004 and April 2009 VA examination reports; 
see also the January 2010 Board hearing transcript, pgs. 7, 9.   

The Board notes that the Veteran is competent to attest to 
experiencing popping, clicking, and locking in his knee.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted 
for slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating contemplates severe recurrent subluxation or lateral 
instability.  

However, the clinical evidence of record is pertinently absent 
that either recurrent subluxation or lateral instability of the 
Veteran's knee exists.  Specifically, the May 2004 VA examination 
report indicates that the Veteran denied instability as well as 
episodes of the knee giving away, locking, dislocation, or 
recurrent subluxation.  Upon examination, the VA examiner noted 
no objective evidence of painful motion, edema, instability, 
effusion, weakness, tenderness, redness, heat, abnormal movement, 
or guarding of movement.  He also reported that the Veteran's 
gait was normal.  Although the April 2009 VA examiner indicated 
moderate crepitus upon examination of the Veteran's right knee, 
he also reported that the right knee was of "normal" appearance 
without redness, swelling, heat, or tenderness to palpation.  
Further, he reported that joint line was nontender, ligaments 
were tight with anterior, posterior, and mediolateral stress 
testing without any evidence of ligament laxity on stressing the 
knee in all directions.  Moreover, there was no laxity noted on 
mediolateral stressing of the patella.  Based on the lack of any 
competent evidence of instability or subluxation in the Veteran's 
right knee, the Board finds that Diagnostic Code 5257 is not for 
application.  

The Board additionally notes that there is no evidence of 
ankylosis, locking of the knee, disability caused by cartilage 
removal, or malunion or nonunion of the tibia and fibula.  Thus, 
Diagnostic Codes 5256, 5258, 5259, and 5262 do not apply in this 
case.

The medical evidence of record demonstrates that the Veteran's 
right knee disability is manifested by joint pain and limited 
range of motion.  This symptomatology is congruent with the 
criteria set out in Diagnostic Codes 5260 [limitation of flexion] 
and 5261 [limitation of extension].  Accordingly, the Board finds 
that rating the Veteran under Diagnostic Codes 5260 and 5261 is 
appropriate in this case.  Moreover, a veteran may receive 
separate ratings for limitations in both flexion and extension 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Entitlement to a compensable rating prior to April 16, 2009

The Veteran was afforded a VA examination in May 2004.  He 
complained of steady pain, weakness, stiffness, occasional 
swelling, fatigability, and lack of endurance which are 
aggravated when walking long distances and standing for a long 
period.  He denied flare-ups of the right knee.  He used pain 
medication for treatment.  Upon physical examination, the VA 
examiner reported no signs of inflammatory arthritis, 
callosities, breakdown, or unusual shoe wear pattern.  Range of 
motion testing revealed flexion of the right knee of 140 degrees 
with pain at 140 degrees and extension of zero degrees with pain 
at zero degrees.  Repetitive movements of the right knee were 
noted to increase pain, fatigue, weakness and lack of endurance 
but there was no measurable difference in range of motion.  An X-
ray report of the Veteran's right knee revealed no gross 
abnormality.  The Veteran was diagnosed with a right knee sprain.  

The Board adds that VA physical therapy records dated in February 
2005 document treatment for the Veteran's right knee disability.  
He continued his complaints of right knee pain and loss of 
strength.  Range of motion testing revealed forward flexion of 
130 degrees and extension of zero degrees.  

The Board notes an MRI of the Veteran's right knee dated in March 
2006 revealed "degeneration posterior and medial meniscus and 
anterior horn medial meniscus and anterior horn medial meniscus 
with 1 cm meniscal cyst posterior medially."  A subsequent MRI 
dated in November 2007 revealed the following: stable, lobulated 
cystic structure along the posterior horn/root function of the 
medial meniscus associated with amorphous intrameniscal signal 
but without definite or displaced meniscal macro tear; 
nondisplaced meniscal tear with accompanying parameniscal 
degenerative cyst versus capsulosynovial prolapsed or ganglion 
cyst occupying the posterior capsular region along the posterior 
horn of the meniscus; patellar chondromalacia without high-grade 
osteochondral erosions; hypertrophy of the extensor mechanism; 
and loss of the normal longitudinal collagenous architecture of 
the anterior cruciate ligament with diminutive appearance of the 
anteromedial and posterolateral bundles, with the constellation 
of features suggesting myxoid degeneration and possible sequel of 
previous interstitial cruciate tear.  
In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his right knee 
disability, notably his difficulty in walking or standing for 
long periods of time. 

The Board notes that range of motion testing conducted during the 
May 2004 VA examination does not support a compensable evaluation 
prior to April 16, 2009.  Specifically, the Veteran was able to 
maintain right knee forward flexion up to 140 degrees, and right 
knee limitation of extension of zero degrees when pain was 
considered.  The May 2004 VA examiner noted that with repetition 
there was no increase in loss of range of motion.  However, in 
assigning the Veteran a 10 percent disability rating from April 
16, 2009, the RO considered the Veteran's intermittent flares, 
pain on range of motion, and functional impairment due to the 
right knee disability.  See the September 2009 SSOC.  
Pertinently, the Veteran evidenced these symptoms prior to April 
16, 2009.  Notably, the Veteran complained of pain, swelling, and 
weakness in his right knee.  Further, he specifically mentioned 
the effects of the right knee disability on daily living, 
including limitations on standing and walking.  Accordingly, in 
resolving the benefit of the doubt in the Veteran's favor, the 
Board finds that the Veteran has evidenced functional impairment 
of the right knee sufficient to meet the criteria for a 10 
percent disability rating under 38 C.F.R. § 4.40 and 4.45 prior 
to April 16, 2009.    

Entitlement to a rating in excess of 10 percent

The Veteran was provided a VA examination for his right knee 
disability in April 2009.  He complained of intermittent flare-
ups which occurred up to two to three times weekly brought about 
with walking and standing.  He denied any associated weakness or 
restricted range of motion of the knee during flare-ups.  
However, he has to limit his standing and walking.  Upon physical 
examination, the VA examiner noted that the Veteran's right knee 
was of normal appearance without redness, swelling, heat, or 
tenderness to palpation.  Range of motion testing revealed 
forward flexion of 125 degrees with pain at 125 degrees, and 
extension of zero degrees with pain at 5 degrees.  There was no 
additional weakness, fatigability, discoordination, additional 
restricted range of motion, or functional impairment following 
repetitive stress testing against resistance involving the right 
knee.  The Veteran was diagnosed with a right knee injury with 
chondromalacia.  

The Veteran continued his complaints of swelling, weakness, and 
pain in his right knee and use of ice, medication, and a soft 
brace for treatment at the January 2010 Board hearing.  He also 
indicated that the right knee disability limits walking.  See the 
January 2010 Board hearing transcript, page 11.  
  
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 140, 130, and 125 degrees of the right knee 
taking into account reports of pain recorded during the course of 
this appeal.  There is no evidence which indicates that a greater 
limitation of flexion currently exists.  Thus, without evidence 
of limitation of flexion of 45 degrees or less in the right knee, 
an evaluation in excess of 10 percent for right knee flexion 
cannot be assigned based on Diagnostic Code 5260 during any 
period under consideration.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As detailed 
above, the May 2004 VA examination and February 2005 VA physical 
therapy record indicated zero degrees extension.  Further, the 
April 2009 VA examination documented extension of zero degrees 
with pain at 5 degrees.  Thus, without limitation of extension to 
10 degrees or more in the right knee, a compensable evaluation 
for right knee extension cannot be assigned under Diagnostic Code 
5261 during any period under consideration.

For the reasons stated above, under Diagnostic Codes 5260 and 
5261, respectively, the limitation of right knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a disability rating in excess of 10 
percent under either Diagnostic Code for the right knee at any 
time during this appeal.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his right knee 
disability, notably his difficulty in walking or standing for 
long periods of time. 

However, the Board places greater probative value on the 
objective clinical findings which do not support a rating in 
excess of 10 percent.  In this regard, the competent medical 
evidence of record does not indicate any significant functional 
loss attributed to the Veteran's knee complaints.  Specifically, 
during the most recent VA examination in April 2009, the Veteran 
was able to maintain right knee forward flexion up to 125 
degrees, and right knee limitation of extension of five degrees 
when pain was considered.  The VA examiner noted in his report 
that with repetition there was no increase in loss of range of 
motion.  Moreover, as mentioned above, the VA examiner emphasized 
that there was no additional weakness, fatigability, 
discoordination, additional restricted range of motion, or 
functional impairment following repetitive stress testing against 
resistance involving the right knee.  These findings are 
consistent with the previous VA examination conducted in May 
2004.   

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an evaluation in excess of 
10 percent for the Veteran's right knee disability under 
38 C.F.R. § 4.40 and 4.45 during any period under consideration.  
The current 10 percent rating adequately compensates the Veteran 
for any functional impairment attributable to his service-
connected right knee disability.  See 38 C.F.R. §§ 4.41, 4.10 
(2010).  The Board reiterates that in assigning a 10 percent 
disability rating for the Veteran's right knee disability, the RO 
specifically considered functional impairment and flare-ups.  

In sum, the Board finds that a 10 percent disability rating is 
warranted prior to April 16, 2009, and an evaluation in excess of 
10 percent thereafter is not warranted for the Veteran's service-
connected right knee disability.  





Higher evaluation for Hypertension

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated here.

The Veteran's service-connected hypertension disability is rated 
under Diagnostic Code 7101 [hypertensive vascular disease].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hypertension).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for 
diastolic pressure predominantly 130 or more; a 40 percent 
disability rating is warranted for diastolic pressure 
predominantly 120 or more; a 20 percent disability rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more; and a 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 160 
or more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

Schedular rating

The Veteran's service-connected hypertension is currently 
assigned a 10 percent disability rating under Diagnostic Code 
7101.

As explained above, to obtain a 20 percent disability rating, 
medical evidence must demonstrate diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 200 
or more.  

The medical evidence of record demonstrates numerous blood 
pressure readings during the pendency of the Veteran's claim, all 
of which fall well short of the measurements required for a 10 
percent rating.  Specifically, the Veteran's service- connected 
hypertension was manifested by recent blood pressure readings of 
135/95 mm/Hg, 153/104 mm/Hg, and 133/89 mm/Hg in April 2009; 
146/91 mm/Hg and 130/78 mm/Hg in October 2008; 135/86 mm/Hg in 
May 2008; 139/89 mm/Hg in December 2007; 154/105 mm/Hg and 145/98 
mm/Hg in July 2007; 146/89 mm/Hg  and 146/92 mm/Hg in June 2006; 
159/99 mm/Hg March 2005; 140/90 mm/Hg in December 2004; 153/97 
mm/Hg in November 2004; and 145/95 mm/Hg, 142/93 mm/Hg, and 
139/90 mm/Hg in May 2004. 

The Board notes the Veteran's testimony during the January 2010 
Board hearing that he uses medication to control his hypertension 
and his reported readings of 159/90 mm/Hg, 140/90 mm/Hg, 130/80 
mm/Hg, and 130/90 mm/Hg.  However, neither his report of blood 
pressure readings nor the medical evidence of record shows 
diastolic readings in excess of 110 or systolic readings in 
excess of 200.  Accordingly, the evidence of record does not 
demonstrate that the schedular criteria for an award of a 20 
percent disability rating have been met.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected hypertension 
has not changed appreciably during the period on appeal.  There 
are no medical findings and no other evidence which would allow 
for the assignment of a disability rating greater than 10 percent 
during the period of time here under consideration.  
Specifically, as discussed above, the competent medical evidence 
of record, to include the May 2004 and April 2009 VA examination 
reports as well as VA treatment records, indicate that the 
Veteran's hypertension symptomatology has remained relatively 
stable throughout the period.  As such, there is no basis for 
awarding the Veteran a disability rating other than the currently 
assigned 10 percent for any time during the course of this 
appeal.


Extraschedular Consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected lumbar spine, right knee, and hypertension 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  
Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently employed in an administrative office.  
See the January 2010 Board hearing transcript, page 9.  He has 
reported that his right knee and lumbar spine disabilities in 
particular have caused problems during the day, including 
stiffness and spasms as well as difficulty standing for long 
periods.  Id. at pgs. 9-10; see also the April 2009 VA 
examination report.  The Board notes that it has no reason to 
doubt that the Veteran's right knee, lumbar spine, and 
hypertension symptomatology adversely impacts his employability; 
however, this is specifically contemplated by the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected lumbar spine, right knee, and hypertension disabilities 
during the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.


Rice Consideration

In granting in part and denying in part the Veteran's claims for 
increased ratings, the Board observes that in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a claim for a total rating based on 
unemployability due to service-connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised by 
the record involves an attempt to obtain an appropriate rating 
for a disability and is part of the claim for an increased 
rating.  In this case, the evidence of record does not show, and 
the Veteran has not asserted, that he is unemployable because of 
his service-connected lumbar spine, right knee, and hypertension 
disabilities.  On the contrary, the Veteran has stated that he is 
currently employed with an administrative office.  See the 
January 2010 Board hearing transcript, page 9.  Accordingly, the 
Board concludes that the issue of TDIU has not been raised in 
this case.  


Service connection for Left Knee Disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Board notes that the Veteran indicated to the May 2004 VA 
examiner that his left knee pain developed over the last two 
years.  However, he reported in his claim for VA benefits in 
December 2003 that the left knee pain began in April 2003 which 
was during active duty.  Moreover, he has not indicated that he 
was diagnosed with any left knee disability either prior to his 
active duty in April 2003 or during active duty from April 2003 
to December 2003.    

The Board observes that some of the Veteran's service treatment 
records, to include his entrance examination for his period of 
service from April 2003 to December 2003, are not associated with 
his claims folder.  To the extent that there is a question as to 
whether the Veteran had a preexisting left knee disability that 
was aggravated by service from April 2003 to December 2003, the 
Board notes that the evidence of record is absent any indication 
of a left knee disability prior to the Veteran's entrance for 
active duty in April 2003.  The Board also observes that the 
Veteran's available service treatment records do not document any 
complaints of or treatment for a left knee disability.  
Accordingly, the Board finds that there is not clear and 
unmistakable evidence that the Veteran's left knee disability 
pre-existed service when he re-entered active duty in April 2003.  
See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of 
soundness upon enlistment during the Veteran's period of active 
duty in April 2003 therefore applies.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2010); see also Bagby v. 
Derwinski, 1 Vet. App. 225, 227.

The Veteran is claiming entitlement to service connection for a 
left knee disability, which he contends is due to his military 
service.  See, e.g., the Veteran's notice of disagreement dated 
in October 2004. 

It is undisputed that the Veteran currently suffers from a left 
knee disability, which is documented in the Veteran's evaluation 
and treatment records.  See, e.g., the May 2004 VA examination 
report.

The Board notes that service treatment records do not indicate 
that the Veteran was diagnosed with a left knee disability during 
any period of military service.  However, after reviewing the 
claims folder, the Board believes that service connection may 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.  

The Veteran asserts that he injured his left knee due to his 
training duties in the military such as running and marching, as 
well as from putting more pressure on the left knee due to 
injuring the right knee during service.  See the January 2010 
Board hearing transcript, pgs. 3-5.  

The Board has no reason to disbelieve the Veteran's contentions 
regarding a continuity of symptomatology since service, which are 
consistent with the evidence of record.  Specifically, the May 
2004 VA examiner reported that the Veteran's report of his left 
knee symptomatology was analogous to his right knee 
symptomatology.  The Veteran indicated that he experienced steady 
pain, weakness, stiffness, occasional swelling, fatigability, 
lack of endurance, and he required medication for treatment.  The 
VA examiner diagnosed the Veteran with a left knee sprain.  
Moreover, it is notable that the Veteran filed a claim 
complaining of left knee pain within one month of his service 
separation in December 2003.  Finally, the Board observes that no 
other evidence in the record appears to explain the consistent 
pain in the Veteran's left knee since discharge from active duty 
in December 2003.  

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has sustained a left knee 
disability during service and has continued to have left knee 
symptoms since leaving military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.   


ORDER

Entitlement to a 10 percent disability rating for a service-
connected lumbar spine disability prior to April 16, 2009 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits

Entitlement to a 20 percent disability rating for a service-
connected lumbar spine disability from April 16, 2009 is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 10 percent disability rating for a service-
connected right knee disability prior to April 16, 2009 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
service-connected right knee disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected hypertension is denied.

Entitlement to service connection for a left knee disability is 
granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


